Filed via EDGAR August 2, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Williamsburg Investment Trust File No. 33-25301 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to Williamsburg Investment Trust’s registration statement on Form N-1A (Post-Effective Amendment No. 54) and (ii) the text of the most recent amendment has been filed electronically. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Vice President Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: (513)587-3400 www.ultimusfundsolutions.com
